729 N.W.2d 222 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timmy Allen ROSENBERG, Defendant-Appellant.
Docket No. 132676. COA No. 262673.
Supreme Court of Michigan.
April 6, 2007.
On order of the Court, the application for leave to appeal the November 21, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals. The Court of Appeals erred in ruling that the defendant waived his objection to the imposition of a $25,000 fine. Once the Court of Appeals vacated the defendant's original sentence and remanded for resentencing, the case was before the trial court in a presentence posture, allowing for objection to any part of the new sentence. People v. Ezell, 446 Mich. 869, 522 N.W.2d 632 (1994). We REMAND this case to the Court of Appeals for consideration of the defendant's fine in light of People v. Antolovich, 207 Mich.App. 714, 525 N.W.2d 513 (1994). In addition, we direct the Court of Appeals to address the propriety of the sentencing court's remarks regarding the defendant's prior acquittals. If the Court of Appeals determines such remarks to have been inappropriate, it should determine whether resentencing is required. People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).
We do not retain jurisdiction.